DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 10-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0258320 Abreu, hereinafter “Abreu”.
Regarding claim 1, Abreu discloses an eye-mountable device (Para 61 and Figure 38A), comprising: a substrate having an eye-mounting surface configured to be positioned on an eye of a patient (Para 102, Figure 38A, element 740, and Para 965); a sensor (Para 100) coupled to the substrate (Para 100) and operable to obtain a plurality of measurements representative of a condition of the eye of the patient over a period of time (Para 100, 105, 107, and 129); a therapeutic agent delivery assembly coupled to the substrate (Para 131 and 132; the contact lens acts as a reservoir, i.e. contains a reservoir that releases medications to the eye); and a processor (Para 148) for executing a temporal model of a therapeutic agent delivery in communication with the sensor and the therapeutic agent delivery assembly to receive the plurality of measurements and to activate the therapeutic agent delivery assembly to administer a first amount of a drug to the eye of the patient based on the temporal model associated with the plurality of measurements (Para 131,148, 160, and 258; the system, using a processor, is capable of using the sensor information, which is based on signals detected from the user, to sensed signals to the drug delivery pumps so that medication can be released from the contact lens device to the eye within a certain period of time and given a specific amount).
Regarding claim 2, Abreu discloses the substrate (Para 102, Figure 38A, element 740, and Para 965) comprises a contact lens (Para 131 and Figure 38A, element 740).
Regarding claim 5, Abreu discloses the therapeutic agent delivery assembly (Para 131 and 132) comprises one or more therapeutic agent reservoirs (Para 131 and 132) and a thin film coupled to each of the one or more therapeutic agent reservoirs (Para 131 and 132; permeable membrane or valves with micro-gates act as a thin film controlled by a processor), and wherein the thin film is controlled by the processor and operable to open to release a therapeutic agent to the eye of the patient (Para 131 and 132).
Regarding claim 10, Abreu discloses the sensor and the therapeutic agent delivery assembly are configured to operate in a closed loop (Para 131; based on the sensed signals the drug delivery assembly is controlled).
Regarding claim 11, Abreu discloses a method for delivering a therapeutic agent to an eye of a patient (Para 60 and 131), comprising: obtaining, by an eye-mountable sensor (Para 61 and Figure 38A), measurements of a condition of the eye of the patient over a period of time (Para 100, 105, 107, and 129); providing, by a processor (Para 148) coupled to the eye-mountable sensor (Para 148), a temporal model corresponding to a physiological cycle of the patient (Para 131 and 132; the drug delivery pumps are controlled by signals corresponding to levels of electrolytes, glucose, or enzymes, all of which correspond to act as physiological signals, also see Para 103), the temporal model based on the obtained measurements of the condition of the eye; and delivering, by a therapeutic agent delivery assembly coupled to the eye-mountable sensor, an amount of a therapeutic agent to the eye of the patient based on the temporal model (Para 131,148, 160, and 258; the system, using a processor, is capable of using the sensor information, which is based on signals detected from the user, to sensed signals to the drug delivery pumps so that medication can be released from the contact lens device to the eye within a certain period of time and given a specific amount).
Regarding claim 12, Abreu discloses obtaining the measurements of the condition of the eye of the patient (Para 100, 105, 107, and 129) comprises measuring a resonant impedance by the eye-mountable sensor Para 116; Impedance is measured).
Regarding claim 13, Abreu discloses modifying the temporal model based on the obtained measurements (Para 131; based on the measurements, the proper medication is released, therefore modifying the model to the measurement and modifying the time of delivery, which is also interpreted as modifying the model).
Regarding claim 14, Abreu discloses delivering the therapeutic agent to the eye of the patient (Para 131) comprises applying a voltage to a thin film disposed on a therapeutic agent reservoir to open the thin film (Para 131 and 133).
Regarding claim 15, Abreu discloses the steps of obtaining and delivering are performed by the processor in a closed loop (Para 131; based on the sensed signals the drug delivery assembly is controlled).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0258320 Abreu, hereinafter “Abreu”, in view of US 6,939,299 Petersen et al., hereinafter “Petersen”.
Regarding claim 3, Abreu discloses all the limitations of claim 1.
Abreu does not explicitly teach the sensor comprises an inductor loop including a diameter, wherein the diameter of the inductor loop is configured to increase or decrease based on an intraocular pressure of the eye of the patient, and wherein the processor is configured to measure the intraocular pressure based on the diameter of the inductor loop.
However, Petersen discloses a pressure sensor within a contact lens (Col. 5, lines 10-16) and teaches the sensor comprises an inductor loop including a diameter, wherein the diameter of the inductor loop is configured to increase or decrease based on an intraocular pressure of the eye of the patient, and wherein the processor is configured to measure the intraocular pressure based on the diameter of the inductor loop (Col. 5, lines 23-35; the coil is placed proximate to the sensor which is within a contact lens and is used to measure the intraocular pressure of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the coils used in Abreu are used for the same purpose of measuring IOP as taught by Petersen, in order to measure intraocular pressure in a continuous manner (Petersen; Col 5, lines 23-51).
Regarding claim 4, Abreu discloses the sensor comprises a resonant impedance sensor (Para 116) controlled by the processor to take multiple measurements spaced in time (Para 116; Impedance is measured several times, over time, since the change in impedance is being evaluated).
Regarding claim 16, Abreu discloses an eye-mountable device (Para 61 and Figure 38A), comprising: an intraocular pressure (IOP) sensor coupled to a contact lens, the IOP sensor (Para 100 and 102) a reservoir coupled to the contact lens (Para 131 and 132; the contact lens acts as a reservoir, i.e. contains a reservoir that releases medications to the eye) and comprising a therapeutic agent (Para 131 and 132) and a film positioned over an opening in the reservoir to seal the therapeutic agent within the reservoir (Para 131 and 132; permeable membrane or valves with micro-gates act as a film controlled by a processor); and a processor coupled to the contact lens (Para 148) and in communication with the IOP sensor and the reservoir, wherein the processor comprises a temporal model and is configured to: receive IOP measurements from the IOP sensor; and activate the reservoir to release the therapeutic agent to the eye of the patient (Para 131,148, 160, and 258; the system, using a processor, is capable of using the sensor information, which is based on signals detected from the user, to sensed signals to the drug delivery pumps so that medication can be released from the contact lens device to the eye within a certain period of time and given a specific amount) by applying a voltage to the film (Para 131 and 133), wherein the temporal model comprises time-dependent instructions for releasing the therapeutic agent to the eye of the patient, and wherein the processor activates the reservoir according to the temporal model (Para 131,148, 160, and 258; the system, using a processor, is capable of using the sensor information, which is based on signals detected from the user, to sensed signals to the drug delivery pumps so that medication can be released from the contact lens device to the eye within a certain period of time and given a specific amount).
Abreu does not explicitly teach an inductor loop having a diameter configured to change in response to a change in an IOP of the eye of the patient;
However, Petersen teaches an inductor loop having a diameter configured to change in response to a change in an IOP of the eye of the patient (Col. 5, lines 23-35; the coil is placed proximate to the sensor which is within a contact lens and is used to measure the intraocular pressure of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the coils used in Abreu are used for the same purpose of measuring IOP as taught by Petersen, in order to measure intraocular pressure in a continuous manner (Petersen; Col 5, lines 23-51).
Regarding claim 18, Abreu discloses the temporal model is based on physiological data corresponding to the patient (Para 131 and 132; the drug delivery pumps are controlled by signals corresponding to levels of electrolytes, glucose, or enzymes, all of which correspond to act as physiological signals, also see Para 103).
Regarding claim 19, Abreu discloses the IOP sensor and the reservoir are configured to operate in a closed loop (Para 131; based on the sensed signals the drug delivery assembly is controlled).
Regarding claim 20, Abreu discloses the temporal model is updated based on the received IOP measurements (Para 131; based on increased IOP measurements, medication is released).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0258320 Abreu, hereinafter “Abreu”, in view of WO 2017/097708 Alvarez et al., hereinafter “Alvarez”.
Regarding claim 6, Abreu discloses all the limitations of claim 1.
Abreu does not explicitly disclose the temporal model is based on a circadian rhythm of the patient.
However, Alvarez discloses an ocular device (Abstract and Figure 4) and teaches the temporal model is based on a circadian rhythm of the patient (Page 14, lines 7-9 and Page 30, lines 11-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the ocular device is based on the circadian rhythm, as taught by Alvarez, in the invention of Abreu, in order to treat circadian rhythm disorders (Alvarez; Page 14, lines 7-9).
Regarding claim 7, Abreu discloses the temporal model is based on physiological data corresponding to the patient (Para 131 and 132; the drug delivery pumps are controlled by signals corresponding to levels of electrolytes, glucose, or enzymes, all of which correspond to act as physiological signals, also see Para 103).
Regarding claim 8, Abreu discloses the temporal model is generated and maintained by an adaptive neural network (Para 131 discloses that the processor (which inherently includes a model of some sort) is controlling the reservoir, Para 293 discloses that the methods are applied using a neural network).
Regarding claim 9, Abreu discloses the temporal model comprises a therapeutic agent delivery schedule (Para 131 and 132; this limitation can be interpreted very generally, Abreu discloses that the drug delivery occurs at times before the symptoms occur, this can be interpreted as a delivery schedule).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0258320 Abreu, hereinafter “Abreu”, in view of US 6,939,299 Petersen et al., hereinafter “Petersen”, further in view of WO 2017/097708 Alvarez et al., hereinafter “Alvarez”.
Regarding claim 17, Abreu discloses all the limitations of claim 16.
Abreu does not explicitly disclose the temporal model is based on a circadian rhythm of the patient.
However, Alvarez discloses an ocular device (Abstract and Figure 4) and teaches the temporal model is based on a circadian rhythm of the patient (Page 14, lines 7-9 and Page 30, lines 11-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the ocular device is based on the circadian rhythm, as taught by Alvarez, in the invention of Abreu, in order to treat circadian rhythm disorders (Alvarez; Page 14, lines 7-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792